        Case 1:20-cv-00708-CCC Document 15 Filed 05/26/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                              HARRISBURG DIVISION

 JUDICIAL WATCH, INC.,

                      Plaintiff,
                                               Civ. Action No. 1:20-cv-00708-CCC
       v.

 COMMONWEALTH of
 PENNSYLVANIA, et al.,

                     Defendants.
                    DECLARATION OF ROBERT D. POPPER

      Robert D. Popper, for his declaration, pursuant to 28 U.S.C. § 1746, deposes

and says:

      1.     I am an attorney representing Plaintiff Judicial Watch, Inc. in the above-

captioned matter. I make this declaration in support of Judicial Watch’s opposition

to the pending motion to intervene, based on my firsthand knowledge of the facts

contained herein.

      2.     Attached hereto as Exhibit 1 is a true and correct copy of the complaint

in Judicial Watch v. North Carolina, No. 3:20-cv-211 (W.D.N.C. Apr. 9, 2020).

Except for the name of the defendants, the Prayer for Relief in that complaint is

identical to the Prayer for Relief in the complaint in this action.
        Case 1:20-cv-00708-CCC Document 15 Filed 05/26/20 Page 2 of 7




      3.     Attached as Exhibit 2 is a true and correct copy of the complaint in Va.

Voter’s All., Inc. v. Leider, No. 1:16-cv-394, ECF No. 1 (E.D. Va. April 17, 2016).

      4.     In Judicial Watch v. Logan, 2:17-cv-8948 (C.D. Cal. 2017), Judicial

Watch, another non-profit, and four individuals sued Dean Logan, the Los Angeles

County Registrar-Recorder/County Clerk, and Alex Padilla, California’s Secretary

of State. The claims in that case were similar to those made here. The complaint

alleged that there were too few removals under Section 8(d) of the NVRA. It also

alleged that registration rates were too high. The prayer for relief sought compliance

with the NVRA.

      5.     Two groups of intervenors, including the local chapters of Common

Cause and the League of Women Voters, sought to intervene. The arguments the

intervenors made were similar to those asserted here. In particular, the proposed

intervenors argued that their work registering voters established a protectable

interest warranting a grant of intervention. They likewise described their primary

concern as that eligible voters would be removed from the rolls if we prevailed.

They even used similar descriptive words and phrases in describing what they

maintained was our preferred relief, including that we sought “aggressive,”

“unlawful,” “disenfranchising” “purges.” In fact, we did not seek those things.

      6.     Attached as Exhibit 3 is a true and correct copy of Judge Real’s Order

Denying Mi Familia Vota Education Fund, Rock The Vote, League of Women
        Case 1:20-cv-00708-CCC Document 15 Filed 05/26/20 Page 3 of 7




Voters of Los Angeles, and California Common Cause’s Motions to Intervene,

Judicial Watch v. Logan, 2:17-cv-8948 (C.D. Cal. July 12, 2018) (Doc. No. 76),

vacated sub nom. Judicial Watch, Inc. v. Padilla, Nos. 18-56102 & 18-56105, 2019

U.S. App. LEXIS 8347 (9th Cir. Mar. 20. 2019).

      7.     Attached as Exhibit 4 is a true and correct copy of the settlement

agreement in Judicial Watch v. Logan, 2:17-cv-8948 (C.D. Cal. 2017), executed on

or about January 3, 2019.

      8.     Attached hereto as Exhibit 5 is a true and correct copy of the Consent

Judgment in Judicial Watch v. Grimes, 3:17-cv-94 (E.D. Ky. 2017), which was

ordered on July 3, 2018.

      9.     One of the counsel for the proposed intervenors is the Lawyers

Committee for Civil Rights Under Law. The press release announcing their motion

to intervene is available at https://lawyerscommittee.org/voting-rights-advocates-

intervene-to-stop-illegitimate-purge-of-eligible-pennsylvania-voters/.

      10.    That press release includes the following quote:

      “The data proposed by this challenge is unverified and deliberately
      targets senior voters and Black voters,” said Terrie Griffin, co-president
      of the League of Women Voters of Pennsylvania. “This is just another
      attempt by an outside group to parachute in to disenfranchise
      Pennsylvania voters. . . .”

Every part of this quote is a scandalous falsehood except, on information and belief,

for the name and affiliation of the speaker.
         Case 1:20-cv-00708-CCC Document 15 Filed 05/26/20 Page 4 of 7




        11.   No part of Judicial Watch’s lawsuit or data deliberately targeted either

seniors or Black voters. The only concern (not “targets”) are voters who no longer

live at the address listed in the Commonwealth’s voter rolls, and voters who have

died.

        12.   Judicial Watch’s data in this case consists in large part of direct

admissions by Defendants, either to the Election Assistance Commission or on

Defendants’ own websites. Data concerning registration rates was confirmed by

experts hired by Judicial Watch.

        13.   Judicial Watch’s lawsuit is not intended in any way to disenfranchise

Pennsylvania voters. It is intended to remove the registrations of voters who are

ineligible because they have moved or died, often many years ago. These removals

are intended to take place pursuant to the procedures and safeguards contained in a

federal statute that has been on the books since 1993.

        14.   That press release also includes the following quote:

        Judicial Watch, an organization known for disenfranchising voters,
        filed a lawsuit against Bucks, Chester and Delaware County officials
        and Secretary of the Commonwealth Kathy Boockvar.

        15.   Judicial Watch has never disenfranchised any voters in any case.

        16.   The press release claims that “this unnecessary lawsuit will only serve

to add further strain on counties’ and election officials’ resources during the current

COVID-19 pandemic.” This is false. The first answer from any defendant is due
        Case 1:20-cv-00708-CCC Document 15 Filed 05/26/20 Page 5 of 7




July 10, 2020, and the NVRA’s 90-day freeze period commences on August 3, 2020.

Judicial Watch does not anticipate conducting motion practice, discovery and trial

in the three-week interim between those two dates.

      17.    In addition to outright falsehoods like the foregoing, the press release

is filled with misleading statements, as well as simple insults, like referring to

Judicial Watch as “anti-democratic.” It is not anti-democratic to remove from the

rolls the registrations of voters who no longer live at their listed address in

Pennsylvania, or who are no longer alive.

      18.    The foregoing is no doubt a foretaste of the kind of litigation practice

the parties and the Court will witness if the proposed intervenors are allowed to

intervene.

      I declare under penalty of perjury that the foregoing is true and accurate.

May 26, 2020                                 /s Robert D. Popper
                                             Robert D. Popper
      Case 1:20-cv-00708-CCC Document 15 Filed 05/26/20 Page 6 of 7




               TABLE OF CONTENTS FOR EXHIBITS

EXHIBIT 1      Complaint, Judicial Watch v. North Carolina, No. 3:20-cv-211
               (W.D.N.C. Apr. 9, 2020) (ECF No. 1).
EXHIBIT 2      Complaint, Va. Voter’s All., Inc. v. Leider, No. 1:16-cv-394
               (E.D. Va. Apr. 17, 2016) (ECF No. 1).
EXHIBIT 3      Order Denying Mi Familia Vota Education Fund, Rock The
               Vote, League of Women Voters of Los Angeles, and California
               Common Cause’s Motions to Intervene, Judicial Watch v.
               Logan, 2:17-cv-8948 (C.D. Cal. July 12, 2018) (ECF No. 76),
               vacated sub nom. Judicial Watch, Inc. v. Padilla, Nos. 18-56102
               & 18-56105, 2019 U.S. App. LEXIS 8347 (9th Cir. Mar. 20.
               2019).
EXHIBIT 4      Settlement Agreement, Judicial Watch v. Logan, 2:17-cv-8948
               (C.D. Cal. Jan. 3, 2019) (ECF No. 96-1).
EXHIBIT 5      Consent Judgment, Judicial Watch v. Grimes, 3:17-cv-94 (E.D.
               Ky. Jul. 3, 2018) (ECF No. 39).
        Case 1:20-cv-00708-CCC Document 15 Filed 05/26/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

      I certify that the foregoing declaration with all exhibits, submitted in

opposition to Common Cause Pennsylvania and League of Women Voters of

Pennsylvania’s motion to intervene as defendants, was filed electronically and

served on counsel of record via the ECF system of the U.S. District Court for the

Middle District of Pennsylvania, and by email on the following counsel for

defendants:

Joseph J. Kahn                             Stephen Moniak, Esq.
Bucks County Solicitor                     Nicole J. Boland, Esq.
55 East Court Street, 5th floor            Pennsylvania Office of
Doylestown, PA 18901                             Attorney General
Tel: 215-348-6464                          Strawberry Square, 15th Floor
jjkhan@buckscounty.org                     Harrisburg, PA 17120
                                           717-783-3146 (d)
William F. Martin                          717-772-4526 (f)
Delaware County Solicitor                  smoniak@attorneygeneral.gov
201 W. Front St.                           nboland@attorneygeneral.gov
Media,PA 19063                             Attorneys for the Commonwealth of
Tel: 610-891-4074                          Pennsylvania and Secretary Boockvar
martinw@co.delaware.pa.us

Thomas L. Whiteman
Chester County Solicitor
313 W Market Street,
Suite 6702
West Chester, PA 19380-0991
Tel: 610-344-6195
twhiteman@chesco.org

May 26, 2020                               /s Robert D. Popper
                                           Robert D. Popper
